Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed system (and method) for controlling a firearm.  Specifically, the prior art fails to show a firearm system with a battery and a locking device, such that when the battery is not in a low battery condition, the firearm is in an active mode during which the firearm: transmits an interrogation signal to elicit a response from a first electronic tag, disengages the locking device if the first electronic tag responds to the interrogation signal, engage the locking device if the electronic tag does not respond to the signal; when a low battery condition is detected, switching the firearm to one of a forced enable mode or a forced disable mode, where in the forced enable mode the locking device remains disengaged so the firearm can be fired, and where in the forced disable mode the locking device remains engaged so the firearm cannot be fired.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alleysson, Himmich, Murphy II, Danzy, Willingham, and Gering are cited as being of interest since they disclose firearm operating systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE